Per Curiam,
The limit of the defendant’s liability under the terms of the insurance policy was the actual cash, value of the building insured, not in any event to exceed “ What it would cost the insured to repair or replace the same with materials of like kind and quality.” It is urged that the use of the word “ restore ” instead of the word “ repair ” in the charge may have niisled the jury as to the measure of damages. If counsel thought the use of the word was objectionable, they should have called the attention of the court to it at the time. At most it was an inadvertent error which would have been corrected. “ A party may not sit silent and take his chances of a verdict, and then if it is adverse complain of'a matter which if an error would have been immediately rectified and made harmless: ” Commonwealth v. Razmus, 210 Pa. 609. The assignments of error are overruled and the judgment - is affirmed.'